On Rehearing.
To grant the State's motion to set aside the submission of this appeal would entail a delay in its final submission for at least six months. This appellant is in the penitentiary serving what appears to be an illegal sentence. To grant a delay and a continuation of this sentence appears to be unwarranted. This court recently denied a similar motion at the instance of an appellant in the case of Andrew Wilkins v. Wm. H. Holcombe, Sheriff, etc., 190 So. 101. Rules of practice should be administered equally as to all parties litigant.
Appellant has filed in this court his motion to strike appellee's application for rehearing. The grounds of said motion appear to be well taken, and the numerous authorities cited in support thereof are in point. *Page 579 
The opinion is corrected and extended, and the application for rehearing is stricken.
Opinion corrected and extended. Application stricken.